CLIFFORD, Circuit Justice.
According to the bill of complaint, the invention secured to the complainants by the reissued letters-patent consisted, among other -things, in constructing a tubular chamber or discharger for the purpose of throwing the grain, seed, &c., from the machine, by giving to it a centrifugal force, derived from the rapid revolution of the discharger, and in so placing and revolving the discharger in a horizontal position, that the outer edge or periphery of the discharger will be in a plane vertical, or nearly vertical, to the horizon, and the grain, seed, &c., will be thrown by a centrifugal motion away from the centre of a circle whose plane is thus vertical, or nearly vertical, to the horizon. It is this feature of the invention that is described in the bill of complaint as the one involved in the controversy, and is the same as that described in the first three claims of the reissued letters-patent. Recurring to the specification, it will be seen that the patentee claims, first, the employment of a tubular chamber or dischar-ger, rotating rapidly in a horizontal position, so that its outer edge or periphery will be in a plane vertical, or nearly vertical, to the horizon, and thereby communicating a centrifugal motion to the grain, seed, &c., away from the centre of a circle whose plane is thus vertical, or nearly vertical, to the horizon; secondly, he claims the employment of a funnel-shaped discharging chamber, for the purpose, and rotating in the position above described, having spiral flanehes or their equivalents inserted therein, and operating to arrest the too direct flow of the grain, . seed, &c., through the discharger, and retaining it therein, until the necessary centrifugal force is communicated to it before it leaves the discharger, as above described; and, thirdly, he claims the combination and use of the above-described and above-claimed tubular or funnel-shaped discharging chamber, rotating in the position above described, with the disk placed and operating in the manner above described. Those three claims of the patent are involved in the controversy, and two principal questions are presented by the pleadings. Complainants allege that Charles W. Cahoon is the original and first inventor of the improvements therein described, and that the respondent, after the reissued letters-patent were issued, and before the filing of the bill of complaint, had made, used, and sold large quantities of machines substantially and in principle embracing those improvements. Both of those allegations are denied in the answer of the respondent. He denies that Charles W. Cahoon is the original and first inventor of the alleged improvements, or either of them; and he also denies that he ever made, used, or sold any machine containing any improvement claimed by complainants. But the last denial is accompanied by the admission that he had made and sold a few machines constructed in strict accordance with the description contained in the specifications of his own patent, which, as he insists, he had a full and perfect right to make and vend. To maintain the issue on their part, so far as respects the novelty of- the invention, the complainants, in the first place, introduced the reissued letters-patent, together with the model and the drawings annexed to the specification. They also introduced ■ certain machines, and offered proof to show their operation, and that they were constructed according to the specifications of the reissued letters-patent. Unquestionably, the patent, accompanied by these proofs, was prima facie evidence that the patentee was the original and first inventor of the improvements, and accordingly the court instructed the jury, at the trial of the issues of fact, that, upon the introduction *1025of that evidence, the burden of proof, so far as the novelty of the invention was concerned, was shifted upon the respondent to show a prior invention, and consequently that if he had not done so, to their satisfaction, then their finding under the first issue should be for the complainants. Evidence, however, was introduced on both sides; and to enable the jury to apply it understanding^, it became necessary for the court to construe the patent of the complainants. Those instructions were subsequently reviewed by the court at the hearing of the motion for new trial, and fully affirmed, and they are now adopted by the court as a correct exposition of the several claims of the patent under consideration. Commencing with the improvement covered by the first claim, we are of the opinion, and accordingly hold that it consists of a tubular chamber or discharger, rotating rapidly on a horizontal axis, so that its outer edge will be in a plane vertical, or nearly vertical, to the horizon, and perpendicular to the line of travel of the machine, and operating, by the centrifugal force generated by the revolution of the chamber or discharger, to throw out the seed in a plane of discharge that is vertical, or nearly vertical, to the horizon, and perpendicular to the line of travel of the machine. Tubular chamber or discharger, as the term is used in this claim of the patent, means, when taken in connection with the context of the specification and the drawings, a hollow discharger whose diameter is larger at the place of discharge than at the place of entrance of the seed, and which being placed and operated on a horizontal shaft, so as to bring its outer edge into the described position, will, by the centrifugal force generated by its revolution, throw out the seed broadcast, in a plane vertical, or nearly vertical, to the horizon. To prevent any misunderstanding, it is necessary to remark that the plane in which the seed is to be thrown out, and which is required by the terms of the claim to be vertical, or nearly vertical, to the horizon, is the plane of discharge of the seed, marked by the position of the outer edge or periphery of the dischar-ger, and not the plane or planes through which the seed moves after it has left the discharger, in its progress through the air, and until it reaches the ground. Looking at the language of the claim, it is obvious that the inventor intended to make an apparatus which should operate in discharging seeds in a plane as nearly the reverse of a horizontal plane as can in practice be attained, and such plane of discharge, we think, is vertical, or nearly vertical, to the horizon, within the meaning of the patent, when it is substantially the opposite of a horizontal plane.
Attention will now be called to the second improvement, which -is covered by the second claim. It consists, in our view, of a funnel or conical-shaped discharging chamber, having flanches or their equivalents inserted therein, and operating by arresting the seed on its passage from the conducting tube leading from the hopper,' so as to prevent the seed from dropping upon the ground, and by assisting to carry it round the axis of revolution, so as to impart to it the necessary degree of centrifugal force in a shorter space .of time than the surface of the dis-charger alone could possibly do, without .such aid. Such discharger, like the tubular one mentioned in the first claim, rotates rapidly on a horizontal shaft, and by means of the centrifugal force thus generated, and the position of the outer edge of the discharger, throws out the seed in a plane of discharge vertical, or nearly vertical, to • the horizon, as described in respect to the other claim. Funnel-shaped discharging chamber, as the term is used in this claim, signifies the same thing as the words “tubular chamber or dis-charger” in the first claim, and means a conical chamber, or one whose diameter is larger at the place of discharge than at the place of entrance of the seed. Whether the cone of the chamber is regular or irregular, or longer or shorter from its apex to its base, is, we think, wholly immaterial, provided it has the above-described condition of a funnel or conical chamber, and will, with the aid of the flanches or their equivalents, when operated in the described position, do the work specified in the patent. “Tubular or funnel-shaped discharging chamber” are the words of the third claim, and it is obvious that they mean the same thing as the words “fubular chamber or discharger,” used in the first claim, or “funnel-shaped discharging chamber,” employed in the second claim. As described, the improvement consists of a disk or piece of metal or its equivalent placed in front of, and combined with, the centrifugal discharger arranged in the position, and’ operating to sow seed in the manner explained in relation to the first and second claims. Such disk is used to prevent the entrance of currents of air into the dis-charger, which might interfere with the proper distribution of the seed by blowing it out of its proper position while it was still in the-chamber. Considering the use of the disk, it' is clear, we think, that the word “equivalent,” as applied to it, must have a pretty-broad signification, so as to include any pieces of metal, whatever may be their-shape, or in whatever manner attached to the apparatus, so long as they are properly shaped and properly attached in such a manner as to produce the same effect or substantially the same, in substantially the same-way as is produced by the round flat piece-of metal represented in the drawings of the-complainants’ patent. Infringement is not charged in the bill of complaint in respect to the improvement described in the fourth claim, but it becomes necessary to advert to it under the first ground of defence set up by the respondent. It consists of a hopper of some.kind or other, whose office is to hold a supifly of seed, and deliver it to a *1026discharging chamber, rotating rapidly in the position before explained, and acting to sow seed in a plane of discharge, as before pointed out, when the hopper is combined with such a centrifugal discharging chamber, and with a stirrer, so called, arranged in the hopper and acting to stir the seed, and also with a gate at the mouth of the hopper, by means of which the opening at the small end of the hopper can be enlarged or diminished, so as to regulate the quantity of seed or grain that will pass out of the hopper, and consequently the quantity that will be sown by the centrifugal discharger in any determined period .of time.
Upon the first issue, the jury found that Charles W. Cahoon, at the date of his original application, was the original and first inventor of each and all of the improvements described and claimed in the specification. Additional evidence was, however, introduced at the final hearing, pursuant to the stipulation in the cause'; but after a careful revision of the whole, we are of the opinion that the respondent utterly fails to show a prior invention, or that the same was old, well known, or in public use, as alleged in the answer. Some of the letters-patent and other documents introduced at the final hearing had been rejected at the trial of the issues, and are now for the first time before the court as evidence in the cause. Under those circumstances, it seems to be proper that the whole evidence should be reviewed, both in connection with the verdict, and also as if no issues of fact had been tried by a jury. Letters-patent to Levi Rice, dated August 21, 1S37, were offered in evidence by the respondent. When ottered to the jury it was rejected, but is now admitted, under the stipulation filed in the cause. It was a patent for a centrifugal disseminator, consisting of a horizontally revolving platform with radiating cleats to strengthen the platform, and give additional force to the distribution. He also introduced a rejected application of Olendy Moody, filed the 3d of December, 1S45, and rejected on the 23d of April in the following year. It purported to be an application for a patent for an improvement in machines for sowing seeds broadcast, and is described as a hollow discharger, consisting of hollow arms or spouts, radiating from a central vertical shaft at right angles to the discharger, constituting a series of passages, radiating from a common central position. Two small wooden models were made by the alleged inventor, in conformity with the description in the application, but it does not appear that he ever made a working machine. His application was rejected at the patent office, because the alleged invention was the same as that of Rice, already described. Pursuing the order of the date of the documents, we come next to the application of S. S. Hogle, which was also introduced by the respondent at the final hearing. 11 was for a machine consisting of a reversed conical shell terminating in a flange surrounding its base, and having inside of it another cone or conical disk, also terminating in a similar flange, and both revolving together on a vertical shaft, so that the grain is thrown out horizontally between the flanges. It was presented to the patent office August 16, 1855, and on the 14th of September following was rejected, because it was for the same invention as those of Rice and Moody. Divers experimental models were made by Hogle, conforming to the description in his application; and, according to his testimony, one of them was used by him to sow to some small extent, during the season of 1S55. The respondent also introduced the rejected application of William N. Tebbets, which was filed April 12, 1856, and rejected on the 16th of the same month, because the alleged invention was the same as that of Glendy Moody. According to the application, it was for an improvement consisting of a hollow tube and radial arms turning on a vertical shaft. Certain letters-patent were also introduced by the respondent, which should be noticed in this connection. Of these one was the patent to Enos Stinson, which is dated May 6, 1856, and was for a machine consisting of a horizontal rotating arm or tube provided with valves at the ends so as to cut off the flow of the seed while the end of the tube is passing forward through one half of its revolution, and to let the seed flow as the tube passes toward the rear through the other half of the same revolution. Another of the patents introduced is the one granted to C. O. Luce, on the 10th of .Tune, 1856, which was for a machine consisting of two horizontal distributing wheels, which throw out the seed by centrifugal force, and the claim is for the wheels in combination with certain slides or valves for cutting off the flow of the seed, although it is admitted that the wheels are old. Evidence was also introduced by the respondent tending to show that the same C. O. Luce also made another experimental model or machine consisting of a small tin distributing wheel, which he operated upon a horizontal shaft in connection with a small tin hopper; but the weight of the evidence shows that it was a mere experiment, and that the experiment in that form was abandoned. Respondent also introduced the patent of E. K. Haynes, which was granted the 23d of December, 1856. It was for an improved machine consisting, as described, of a scattering-wheel, the central part of which is conical, and the other part is a flat horizontal circular plane. As described, the conical part of the wheel is armed with wings, which, when put in motion, create currents of air, showing that the invention, if any, consists of a species of fan-blower combined with a horizontal centrifugal distributor. Comment upon the patent of H. Bonham for the corn-planter is quite unnecessary, as it is scarcely contended by the respondent that it can have any material *1027bearing in the case. Included in this list are some seven or eight alleged prior inventions, but it is obvious, even without much investigation, that with the exception of the abandoned experiment of C. O. Luce, they are all constructed and designed to revolve on vertical shafts, and to discharge seed or grain in i horizontal plane of discharge. They all have vertical shafts, and in all of them the ieed is poured down upon all "sides of the ■shaft, and falls upon the surface of a tuning-table or some other device performing substantially the same functions, and runs lut from the centre to the circumference, by :lie centrifugal force generated by the revolution, aided, in some of the machines, by cleats, and in others by enclosed arms, passages, or tubes, or some equivalent devices. But such is not the principle or mode of op-station exhibited in the machine of the complainants. Their machine has a conical chamber receiving the seed on one side of die shaft, at or near the smaller diameter of :he chamber, which being placed on a horizontal shaft and rapidly revolved, causes the seed or grain to travel centrifugally around ind away from the axis of revolution towards the larger and outer diameter of the chamber, where it is thrown out broadcast n a vertical plane of discharge. Attempt >vas also made by the respondent to show hat the improvement of the complainants .vas old, well known, and in public use prior o the alleged invention by the original pat-■ntee, but the evidence wholly fails to estabish the allegation; and, having stated our -iews very fully on this point in overruling he motion for new trial, we do not think it íeeessary to repeat them on the present occasion. At the final hearing the original >atent of Oahoon, together with the appliea-ion and the correspondence with the patent iffice, were offered in evidence by the respondent. When the offer was made the •ourt inquired of the counsel making the ■ffer, on what grounds, and for what pur-iose, the offer was made; but no explana-ions were given. Under the circumstances, ve reject the evidence, as we are not able o perceive that in any point of view it would ie material. Fraud in obtaining the reis-ued letters-patent is not implied, and no uestion arises as to the date of the original uvention. Philadelphia & T. R. Co. v. Stimpon, 14 Pet. [39 U. S.] 448; Stimpson v. Vest Chester R., 4 How. [45 U. S.] 380; Batin v. Taggart, 17 How. [58 U. S.] 74. Suf-ce it to say, without entering more into ae-ail on the point of novelty of the invention, hat we are of the opinion that Charles W. lahoon is the original and first inventor of he several improvements described in the peeification of the reissued letters-patent. Considering the answer in connection with ae bill of complaint, the effect is, that the espondent has conclusively admitted that he id make a few machines within the period pecified in the bill of complaint. He does not admit that the machines he so made infringe the patent of the complainants, but he does admit that he made the machines described in the answer; and the only remaining question is, whether in point of fact the machines so made constitute an infringement of the complainants’ patent, as alleged in the bill of complaint. That question was submitted to the jury, under carefully prepared instructions, on the trial of the issues of fact, and they found that the machines so made by the respondent do infringe the first claim embraced in the specification annexed to the reissued letters-patent. No new evidence has been introduced on that point, and we do not think it necessary to review that finding of the jury. But the jury also found that the machines so made by the respondent did not infringe the second and third claims of the patent; and in that finding we do not concur. On the contrary, we reject that part of the finding of the jury, and hold that the machines so made by the respondent infringe the second and third claims of the patent as well as' the first; but we do not deem it necessary again to analyze the testimony upon the point, because, in our judgment, the conclusion formed is the proper and necessary result of the finding of the jury in relation to the first claim of the patent. It follows, therefore, that the complainants are entitled to an injunction, and to an account, as prayed in the bill of complaint. Unless the parties agree as to the amount of the damages, the cause must be referred to a master to ascertain the amount, or if both parties desire it, the amount may be ascertained by the court. Let the decree be prepared accordingly.
[NOTE. Patent No. 18,083 was granted to C. W. Cahoon. September 1, 1S57; reissued May 17, 1S5S [No. 554).]